DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have eighteen (18) pages of the arguments. All applicant’s arguments need to do is explain what is difference between claim limitation and examiner’s references and explain why the references do not show the specific claim features or functional limitations. Examiner does not need anything outside of that (what is difference between claim limitation and examiner’s references and explain why the references do not show the specific claim features or functional limitations). If applicant does that (what is difference between claim limitation and examiner’s references and explain why the references do not show the specific claim features or functional limitations), applicant’s arguments should not be more than five pages long. Since applicant files eighteen (18) pages of the arguments, examiner does not know what to focus on the applicant’s arguments. Have you (applicant) heard a compact prosecution? Again, since applicant files eighteen (18) pages of the arguments, it cannot be a compact prosecution. Examiner gives applicant one more chance to come up with the reasonable length of the arguments. 

Claim Rejections - 35 USC § 103
Exactly same as the previous office action.



Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843